As filed with the Securities and Exchange Commission on June 7, 2012 Registration No. 333-179425 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RADVISION LTD. (Exact name of registrant as specified in its charter) Israel None (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 24 Raul Wallenberg Street, Tel Aviv, 69719, Israel (Address of Principal Executive Offices) (Zip Code) RADVISION LTD. 2 (Full title of the plan) RADVISION Inc. 17-17 State Highway 208, Suite 300 Fair Lawn, NJ 07410-2819 USA (Name and address of agent for service) (201)-689-6300 (Telephone number, including area code, of agent for service) Copies to: Irving Rotter, Esq. Sidley Austin LLP 787 7th Avenue New York, New York 10019 (212) 839-5300 Pamela F. Craven, Esq. Chief Administrative Officer Avaya Inc. 211 Mount Airy Road Basking Ridge, NJ 07920 (908) 953-6000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer
